DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what is meant by claim 38 lines 9-13: “wherein the processor is configured to determine the value based on a cell-id when the physical downlink control channel transmission is received via the common search space, and the processor is configured to determine the value based on a RNTI and a scrambling parameter provided by higher layers when the physical downlink control channel transmission is received via the common search space”.  It is unclear how both the step of “determine the value based on a cell-id” and the step of “determine the value based on a RNTI and a scrambling parameter provided by higher layers” are performed “when the physical downlink control channel transmission is received via the common search space”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al, and in further view of U.S. Publication No. 2011/0077038 to Montojo et al.
Referring to claim 21, Suzuki et al disclose in Figures 1-11 a method implemented by a WTRU (MS) comprising: 
Receiving a first (not specifically disclosed, by BS can transmit a first PDCCH transmission to MS via a common search space and a second PDCCH transmission to MS via a mobile-station-device-specific search space; refer to Kim et al rejection below) physical downlink control channel transmission (downlink control information transmitted on a PDCCH from BS to MS via a common search space) via a common search space.  BS transmits downlink control information on a PDCCH to MS via a common search space.
Determining a first value (CRC code and RNTI/C-RNTI/CB-RNTI) used to scramble the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is 
scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for 
contention based uplink transmission.  BS maps the downlink control information to the common search space (claimed “...via a common search space”) or mobile-station-device-specific search space.  
Descrambling the first physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the common search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has successfully been obtained.” (Section 0054).  
Receiving a second (not specifically disclosed, by BS can transmit a first PDCCH transmission to MS via a common search space and a second PDCCH transmission to MS via a mobile-station-device-specific search space; refer to Kim et al rejection below) physical downlink control channel transmission (downlink control information transmitted on a PDCCH from BS to MS via a WTRU-specific search space) via a WTRU-specific search space.  BS transmits downlink control information on a PDCCH to MS via a mobile-station-device-specific search space.
Determining a second value (CRC code and RNTI/C-RNTI/CB-RNTI) used to scramble the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is 
scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for 
contention based uplink transmission.  BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “…via a WTRU-specific search space”).  Also, the claim does not differentiate between the claimed “first value” and the claimed “second value”.
Descrambling the second physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has successfully been obtained.” (Section 0054).  Refer to Sections 0052-0054, 0086, and 0111.  Refer also to Sections 0040-0131.
Suzuki et al do not specifically disclose …receiving a first physical downlink control channel transmission via a common search space; determining a first value used to … the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value used to … the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.
Kim et al disclose in Figure 12 and Sections 0102-0123 wherein BS can transmit multiple PDCCH transmissions to MS, including a reference PDCCH 1201 and a linked PDCCH 1202.  “The first PDCCH (i.e. the reference PDCCH) can be defined in the common search space, and the second PDCCH (i.e., the linked PDCCH) can be defined in the UE -specific search space.” (Section 0123 lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …receiving a first physical downlink control channel transmission via a common search space; determining a first value used to … the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value used to … the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.  One would have been motivated to do so so BS can transmit multiple PDDCH transmissions to MS via the common search space and the UE-specific search space.  
Suzuki et al also do not disclose …receiving a first physical downlink control channel transmission via a common search space; determining a first value used to initialize a scrambling sequence generator for the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value used to initialize the scrambling sequence generator for the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.
Montojo et al disclose in Figures 4-8 that “Base station 820 is configured to generate the shared initialization code locally, to initialize a local scrambling sequence generator 802, and to scramble data to be sent to UE 830 on downlink 806 via PDCCH 807.” (Section 0195 lines 3-7).  So, BS transmits an initialization code to UE via a downlink transmission on the PDCCH so that UE can initialize a scrambling sequence generator (claimed “…determining a first value used to initialize a scrambling sequence generator for the first physical downlink control channel transmission…” and “…determining a second value used to initialize the scrambling sequence generator for the second physical downlink control channel transmission…”).  Refer to Sections 0012 and 0175-0202.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …receiving a first physical downlink control channel transmission via a common search space; determining a first value used to initialize a scrambling sequence generator for the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value used to initialize the scrambling sequence generator for the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.  One would have been motivated to do so so that BS can transmit an initialization code to UE for UE to initialize a scrambling sequence generator to obtain the scrambling sequence. 
Referring to claim 31, Suzuki et al disclose in Figures 1-11 a WTRU (MS) comprising a processor (control unit 103, which is a processor; Section 0130) configured to:
Receive a first physical downlink control channel transmission via a common search space.
Determine a first value used to initialize a scrambling sequence generator used to scramble the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space.
Descramble the first physical downlink control channel transmission.
Receive a second physical downlink control channel transmission via a WTRU-specific search space.
Determine a second value used to scramble the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space.
Descramble the second physical downlink control channel transmission.
Suzuki et al do not specifically disclose …receive a first physical downlink control channel transmission via a common search space; determine a first value used to … the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descramble the first physical downlink control channel transmission; receive a second physical downlink control channel transmission via a WTRU-specific search space; determine a second value used to … the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descramble the second physical downlink control channel transmission.
Suzuki et al also do not disclose …receive a first physical downlink control channel transmission via a common search space; determine a first value used to initialize a scrambling sequence generator for the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descramble the first physical downlink control channel transmission; receive a second physical downlink control channel transmission via a WTRU-specific search space; determine a second value used to initialize the scrambling sequence generator for the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descramble the second physical downlink control channel transmission.  Refer to the rejection of claim 21.
Claims 22-24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2012/0307777 to Pan et al, and in further view of U.S. Publication No. 2012/0182869 to Iwamura et al.
Referring to claims 22 and 32, Suzuki et al do not disclose wherein the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space; and wherein the second value is determined based on a RNTI and a scrambling parameter provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a RNTI/C-RNTI/CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space (claimed “via the common search space”) or mobile-station-device-specific search space to transmit to MS, and then MS descrambles the downlink control information from the common search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information (claimed “the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Also: Pan et al disclose in Section 0028 lines 8-11 that “Also in the common search space, the UE performs blind detection for a PDCCH scrambled with a Cell Radio Network Temporary Identifier (C-RNTI) in the format of the DCI format 1A.” (refer also to Section 0038; claimed “the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a RNTI/C-RNTI/CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “via the WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information (claimed “the second value is determined based on a RNTI and a scrambling parameter provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space”, wherein the RNTI/C-RNTI/CB-RNTI is the claimed “RNTI” and the CRC code is the claimed “scrambling parameter”).  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.” (claimed “the second value is determined based on a RNTI … provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first value is determined based on a cell-id in response to the first physical downlink control channel transmission being received via the common search space; and wherein the second value is determined based on a RNTI and a scrambling parameter provided by higher layers in response to the second physical downlink control channel transmission being received via the WTRU-specific search space.  One would have been motivated to do so since according to convention, a cell-id is used to determine a value in a PDCCH received via a common search, and a RNTI and scrambling parameter is used to determine a value in a PDCCH received via a WTRU-specific search space.  
Referring to claim 23, Suzuki et al do not disclose wherein the RNTI comprises a WTRU specific C-RNTI.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a RNTI/C-RNTI/CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information.  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the RNTI comprises a WTRU specific C-RNTI.  One would have been motivated to do so since a C-RNTI is used to determine a value in a PDCCH received via a WTRU-specific search space.  
Referring to claim 24, Suzuki et al do not disclose wherein the higher layers comprise a RRC layer.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a RNTI/C-RNTI/CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information.  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.”  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the higher layers comprise a RRC layer.  One would have been motivated to do so since the RRC layer of BS transmits downlink control information to MS.  
Referring to claim 33, refer to the rejection of claim 23 and claim 24.
Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al, and in further view of U.S. Publication No. 2010/0034161 to Luo et al.
Suzuki et al do not disclose further comprising: demodulating the first physical downlink control channel transmission to generate scrambled bits, wherein descrambling the first physical downlink control channel transmission is performed on the scrambled bits; and demodulating the second physical downlink control channel transmission to generate scrambled bits, wherein descrambling the second physical downlink control channel transmission is performed on the scrambled bits.
Luo et al disclose in Figure 3 and Sections 0060-0065 wherein a device 204 demodulates a downlink transmission into scrambled bits using demodulating component 306 and them descrambles the scrambled bits using descrambling component 214.  Luo et al also disclose a PDCCH as a downlink transmission in Sections 0057, 0070, and 0076 so the downlink transmission can be a PDCCH, which can include the claimed “first physical downlink control channel” and the claimed “second physical downlink control channel”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising: demodulating the first physical downlink control channel transmission to generate scrambled bits, wherein descrambling the first physical downlink control channel transmission is performed on the scrambled bits; and demodulating the second physical downlink control channel transmission to generate scrambled bits, wherein descrambling the second physical downlink control channel transmission is performed on the scrambled bits.  One would have been motivated to do so so that UE can descramble a PDCCH based on scrambled bits generated by demodulating the PDCCH.
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al, and in further view of U.S. Publication No. 2011/0075624 to Papasakellariou et al.
Suzuki et al do not disclose wherein each of the first physical downlink control channel transmission and the second physical downlink control channel transmission comprise respective E-PDCCH transmissions.
Papasakellariou et al disclose in Sections 0088-0097 that E-PDCCH provides an extension to PDCCH by providing more resources for data transmission and greater control channel flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each of the first physical downlink control channel transmission and the second physical downlink control channel transmission comprise respective E-PDCCH transmissions.  One would have been motivated to do so since E-PDCCH provides an extension to PDCCH.
Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2011/005168 to Ahn et al, and in further view of U.S. Publication No. 2012/0178360 to Park et al. 
Suzuki et al do not disclose further comprising: receiving a RRC configuration indicating frequency resources and timing information for attempting to decode the first and second physical downlink control channel transmissions.
Ahn et al disclose in Sections 0087 and 0096 wherein BS transmits to UE, via RRC signals, information on the frequency block in which BS transmits the PDCCH to UE; the frequency block through which the PDCCH is transmitted is varied depending on time, so the frequency block which the corresponding user equipment tries decoding is also varied depending on time.  Also, Park et al disclose in Sections 0050, 0085, and 0105 wherein eNB transmits to RN, via RRC signals, information on the frequency domain and time domain in which eNB transmits the R-PDCCH to RN.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising: receiving a RRC configuration indicating frequency resources and timing information for attempting to decode the first and second physical downlink control channel transmissions.  One would have been motivated to do so so that UE can receive via RRC signaling the frequency resources and timing information to decode a PDCCH.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al, and in further view of U.S. Publication No. 2010/0240385 to Lohr et al.
Suzuki et al do not disclose wherein the frequency resources are configured to be one of distributed or localized.
Lohr et al disclose in Figures 3,4 and Section 0041 that frequency resources can be distributed or localized.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the frequency resources are configured to be one of distributed or localized.  One would have been motivated to do so to make the system more flexible by supporting distributed frequency resources of localized frequency resources.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al, and in further view of U.S. Publication No. 2013/0301597 to Kim et al (support found in Provisional Application No. 61/436574).
Referring to claim 29, Suzuki et al do not disclose wherein the timing information comprises slot and symbol information.
Kim et al disclose in Sections 0122-0124 and Tables 4, 5, and 7 that timing information of a PDCCH includes slot and symbol information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the timing information comprises slot and symbol information.  One would have been motivated to do so to since timing information includes slot and symbol information so that UE can locate the slot and symbol of PDCCH.

Referring to claim 30, Suzuki et al do not disclose wherein the timing information further comprises a starting symbol for at least one of the first or second physical downlink control channel transmission.
Kim et al disclose in Sections 0122-0124 and Tables 4, 5, and 7 that timing information of a PDCCH includes a starting symbol for each PDCCH.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the timing information further comprises a starting symbol for at least one of the first or second physical downlink control channel transmission.  One would have been motivated to do so to since timing information includes a starting symbol for PDCCH so that UE can locate starting symbol of PDCCH.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2010/0254268 to Kim et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al in view of U.S. Publication No. 2010/0240385 to Lohr et al, and in further view of U.S. Publication No. 2013/0301597 to Kim et al (support found in Provisional Application No. 61/436574).
Refer to the rejection of claim 28 and claim 29.
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2012/0307777 to Pan et al, and in further view of U.S. Publication No. 2012/0182869 to Iwamura et al.
Referring to claim 38, Suzuki et al disclose in Figures 1-11 a WTRU (MS) comprising a processor (control unit 103, which is a processor; Section 0130) configured to: 
Receive a physical downlink control channel transmission (downlink control information transmitted on PDCCH from BS to MS via a common search space or via a mobile-station-device-specific search space).  BS transmits downlink control information on a PDCCH to MS via a common search space or a mobile-station-device-specific search space.
Determine whether the physical downlink control channel transmission is received via a common search space or a WTRU-specific search space.  MS determines whether the downlink control information on the PDCCH is received via a common search space or a mobile-station-device-specific search space.
Determine a value (CRC code and RNTI/C-RNTI/CB-RNTI) used to scramble the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for 
contention based uplink transmission.  BS maps the downlink control information to the common search space (claimed “...via a common search space”) or mobile-station-device-specific search space (claimed “…via … a mobile-station-device-specific search space”).
Descramble the physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the common search space or from the mobile-station-device-specific search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has successfully been obtained.” (Section 0054).  Refer to Sections 0052-0054, 0086, and 0111.  Refer also to Sections 0040-0131.
…
Suzuki et al do not disclose …receive a physical downlink control channel transmission; determine whether the physical downlink control channel transmission is received via a common search space or a WTRU-specific search space; determine a value used to initialize a scrambling sequence generator for the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space…
Montojo et al disclose in Figures 4-8 that “Base station 820 is configured to generate the shared initialization code locally, to initialize a local scrambling sequence generator 802, and to scramble data to be sent to UE 830 on downlink 806 via PDCCH 807.” (Section 0195 lines 3-7).  So, BS transmits an initialization code to UE via a downlink transmission on the PDCCH so that UE can initialize a scrambling sequence generator (claimed “…determine a value used to initialize a scrambling sequence generator for the physical downlink control channel transmission…”).  Refer to Sections 0012 and 0175-0202.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …receive a physical downlink control channel transmission; determine whether the physical downlink control channel transmission is received via a common search space or a WTRU-specific search space; determine a value used to initialize a scrambling sequence generator for the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space… One would have been motivated to do so so that BS can transmit an initialization code to UE for UE to initialize a scrambling sequence generator to obtain the scrambling sequence. 
Suzuki et al also do not disclose … wherein the processor is configured to determine the value based on a cell-id when the physical downlink control channel transmission is received via the common search space, and the processor is configured to determine the value based on a RNTI and a scrambling parameter provided by higher layers when the physical downlink control channel transmission is received via the common search space.  Refer to 35 U.S.C. 112(b) rejection above.  The following rejection is based on the rejection of claims 22 and 32.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a RNTI/C-RNTI/CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space (claimed “via the common search space”) or mobile-station-device-specific search space to transmit to MS, and then MS descrambles the downlink control information from the common search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information (claimed “determine the value based on a cell-id when the physical downlink control channel transmission is received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Also: Pan et al disclose in Section 0028 lines 8-11 that “Also in the common search space, the UE performs blind detection for a PDCCH scrambled with a Cell Radio Network Temporary Identifier (C-RNTI) in the format of the DCI format 1A.” (refer also to Section 0038; claimed “determine the value based on a cell-id when the physical downlink control channel transmission is received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a RNTI/C-RNTI/CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “via the WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the RNTI/C-RNTI/CB-RNTI of the downlink control information (claimed “determine the value based on a RNTI and a scrambling parameter provided by higher layers”, wherein the RNTI/C-RNTI/CB-RNTI is the claimed “RNTI” and the CRC code is the claimed “scrambling parameter”).  Also: Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 may notify by handling the UE specific search space #1 of the PDCCH addressed to the C-RNTI of the mobile station UE and the UE specific search space #1 of the PDCCH addressed to the CB-RNTI as either the same space or different spaces.” (claimed “determine the value based on a RNTI … provided by higher layers”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … wherein the processor is configured to determine the value based on a cell-id when the physical downlink control channel transmission is received via the common search space, and the processor is configured to determine the value based on a RNTI and a scrambling parameter provided by higher layers when the physical downlink control channel transmission is received via the common search space.  One would have been motivated to do so since according to convention, a cell-id is used to determine a value in a PDCCH received via a common search, and a RNTI and scrambling parameter is used to determine a value in a PDCCH received via a WTRU-specific search space.  
Referring to claim 39, refer to the rejection of claim 23 and claim 24.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130102320 to Suzuki et al in view of U.S. Publication No. 2011/0077038 to Montojo et al in view of U.S. Publication No. 2012/0307777 to Pan et al in view of U.S. Publication No. 2012/0182869 to Iwamura et al in view of U.S. Publication No. 2011/005168 to Ahn et al in view of U.S. Publication No. 2012/0178360 to Park et al in view of U.S. Publication No. 2010/0240385 to Lohr et al, and in further view of U.S. Publication No. 2013/0301597 to Kim et al (support found in Provisional Application No. 61/436574).
Refer to the rejection of claims 27 and 36, the rejection of claim 28, and the rejection of claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120093021 to Kim et al disclose in Figures 1-18 a method of processing a terminal PCI from a first downlink component carrier and a second downlink component carrier, which comprises initializing a scrambling sequence for a PDCCH.  Refer to Sections 0025-0141.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
July 30, 2021